UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED OCTOBER 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-52961 ENDEV HOLDINGS INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 36 Lombard Street, Suite 700 Toronto, Ontario Canada M5C 2X3 (Address of principal executive offices, including zip code.) (416) 941-9069 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [X]NO [] At December 11, 2012, the Registrant had 31,300,000 common shares outstanding. ENDEV HOLDINGS INC. Index to Form 10-Q For the Quarterly Period Ended October 31, 2012 Page PART I FINANCIAL INFORMATION Item 1 Financial Statements Condensed Balance Sheets as ofOctober 31, 2012 and July 31, 2012 2 Condensed Statements of Operations for the three months ended October 31, 2012 and 2011 3 Condensed Statements of Cash Flows for the three months ended October 31, 2012 and 2011 4 Notes to the Condensed Financial Statements 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 8 Item 3 Quantitative and Qualitative Disclosures About Market Risk 11 Item 4 Controls and Procedures 11 PART II OTHER INFORMATION Item 1 Legal Proceedings 12 Item 2 Unregistered Sales ofEquity Securities and Use of Proceeds 12 Item 3 Defaults Upon Senior Securities 12 Item 5 Other Information 12 Item 6 Exhibits 13 Signatures 14 1 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS EnDev Holdings Inc. (A Development Stage Company) Condensed Balance Sheets (Expressed in US Dollars) (Unaudited) October 31, July 31, ASSETS Current Assets: Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDER'S EQUITY (DEFICIT) Current Liabilities: Accounts payable $ $ Due to related party Total Liabilities $ $ STOCKHOLDERS' EQUITY (DEFICIT) Common Stock Authorized: 150,000,000 shares authorized with a $0.001 par value Issued and outstanding: 31,300,000 and 31,300,000 as of 10/31/12 and 07/31/12 respectively $ $ Additional Paid-in Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) See accompanying Notes to the Financial Statements 2 EnDev Holdings Inc. (A Development Stage Company) Condensed Statements of Operations (Expressed in US Dollars) (Unaudited) For the Three Months Ended For the Three Months Ended August 23, 2005 (inception) to October 31, 2012 October 31, 2011 October 31, 2012 EXPENSES Advertising - - General and administrative expenses Settlement of debt - - ) Total Expenses NET LOSS FROM OPERATIONS $ ) $ ) $ ) NET (LOSS) PER COMMON SHARE – BASIC $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING (BASIC AND FULLY DILUTED) See accompanying Notes to the Financial Statements 3 EnDev Holdings Inc. (A Development Stage Company) Condensed Statements of Cash Flows (Expressed in US Dollars) (Unaudited) For the Three Months Ended October 31, August 23, 2005 (inception) to October 31, 2012 OPERATING ACTIVITIES Net (loss) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: - Increase (decrease) in accounts payable ) 21 Net Cash (used by) Operating Activities ) ) ) FINANCING ACTIVITIES Issuances of common stock - - Advances from related party - Cancellation of common stock - - ) Contributed capital - - Expenses paid by related parties - - Net Cash Provided ByFinancing Activities - NET CHANGE IN CASH ) CASH AND CASH EQUIVALENTS- Beginning of Period - CASH AND CASH EQUIVALENTS - End of Period $ $ $ SUPPLEMENTAL DISCLOSURES Interest paid $
